Citation Nr: 0640052	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  99-08 555A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for a fungal infection 
of the feet.

  
REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1942 to January 
1946.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a December 1998 rating action.  

In September 2004, the veteran and his wife testified at a 
Board hearing before the undersigned Veterans Law Judge at 
the RO; a transcript of the hearing is of record.

By decision of March 2005, the Board remanded the issues of 
service connection for a prostate disorder, skin cancer, and 
a post-traumatic stress disorder, as well as whether new and 
material evidence to reopen a claim for service connection 
for an eye disorder had been received, to the RO for due 
process development.  The Board also denied service 
connection for a stomach disorder on the grounds that new and 
material evidence to reopen the claim had not been received; 
reopened the claim for service connection for a fungal 
infection of the ears on the basis of new and material 
evidence, and then denied service connection on the merits; 
and denied service connection for a fungal infection of the 
feet and bilateral hearing loss.  The veteran appealed those 
denials to the U.S. Court of Appeals for Veterans Claims 
(Court).  In June 2006, the appellant and the VA Secretary 
filed a Joint Motion for an Order vacating part of the 
Board's March 2005 decision, and incorporating other terms of 
the Joint Motion.  By June 2006 Order, the Court granted the 
Joint Motion, dismissing the appeal as to the issues of 
service connection for a fungal infection of the ears and 
whether new and material evidence had been received to reopen 
the claim for service connection for a stomach disorder; 
vacating that part of the Board's March 2005 decision that 
denied service connection for a fungal infection of the feet 
and bilateral hearing loss; and remanding the latter 2 issues 
to the Board for compliance with the instructions contained 
in the Joint Motion.
 
For the reasons expressed below, the matters remaining on 
appeal are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  The VA will 
notify the appellant when further action on his part is 
required.


REMAND

In the Joint Motion, the parties noted that the VA had failed 
to obtain medical opinions as to the etiology of the 
appellant's current foot disability and bilateral hearing 
loss pursuant to 38 C.F.R. § 3.159(c)(4), to specifically 
address the question of whether they are related to his 
military service.  Thus, the Board finds that these matters 
must be remanded to the RO to obtain VA examinations with the 
required medical opinions.

The veteran is hereby advised that failure to report for any 
scheduled VA examination, without good cause, may result in 
denial of the claims.  See 38 C.F.R.   § 3.655 (2006).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id  If the veteran does not report 
for any scheduled examination, the RO must obtain and 
associate with the claims file a copy of any notice of the 
date and time thereof sent to him by the VA medical facility.

The action identified herein is consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  However, identification of specific action requested 
on remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.
 
Accordingly, consistent with the Court Order and Joint 
Motion, and to ensure that all due process requirements 
imposed by imposed by the VCAA are met, this case is hereby 
REMANDED to the RO via the AMC for the following action:

1.  The RO should send the veteran and 
his representative a letter requesting 
him to provide sufficient information, 
and if necessary, authorization, to 
enable it to obtain any additional 
pertinent evidence that is not currently 
of record.  The RO should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the Court's decision in 
Dingess/Hartman, v. Nicholson, 19 Vet. 
App. 473 (2006), as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full 1-year period 
to respond (although the VA may decide 
the claim within the 1-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims folder.  If 
any records sought are not obtained, the 
RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  Thereafter, the RO should arrange for 
the veteran to undergo VA dermatologic 
examination of his feet.  The entire 
claims folder must be made available to 
the doctor designated to examine the 
veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

For each diagnosed dermatologic disorder 
of the feet, the doctor should render an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at least 
a 50% probability) that it had its onset 
in the veteran's military service, or is 
otherwise causally related to any 
incident thereof.  He should explain the 
basis for his conclusion by citing to 
medical records, to specifically include 
the service medical records, a June 1998 
VA outpatient treatment record, and the 
March 2000 statement of F. Cricchio, M.D.   

The examiner should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  The RO should also arrange for the 
veteran to undergo VA audiological 
examination.  The entire claims folder 
must be made available to the person 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.  

The examiner should render an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50% 
probability) that any current 
sensorineural hearing loss had its onset 
in the veteran's military service, or is 
otherwise causally related to any 
incident thereof.  He should explain the 
basis for his conclusion by citing to 
medical records, to specifically include 
the service medical records and an August 
1998 VA audiological examination report.   

The examiner should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time thereof sent to him by the VA 
medical facility. 

6.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998). 

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


